Case 1:20-cv-25208-KMW Document 1 Entered on FLSD Docket 12/22/2020 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                          Case No.:


  ALFREDO GARCIA

            Plaintiff,

  v.

  J M N CLEANING SERVICES CORP.
  a Florida Profit Corporation, and JUAN SUAREZ,
  individually

         Defendants
  ________________________________/


                                            COMPLAINT

           COMES NOW, the Plaintiff, ALFREDO GARCIA, (hereinafter referred to as “Plaintiff”),

  on behalf of himself, by and through undersigned counsel, files this Complaint against Defendants

  JMN CLEANING SERVICES CORP., a Florida Profit Corporation, (hereinafter referred to as

  “JMN CLEANNING”) and JUAN SUAREZ (hereinafter referred to as “SUAREZ”) collectively

  (“DEFENDANTS”) and states as follows:

                                   JURISDICTION AND VENUE

  1. This is an action by the Plaintiff for damages for unpaid wages, unpaid overtime wages and

       retaliation under the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”).

  2. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28 U.S.C. § 1331,

       and 28 U.S.C. § 1367.

  3. Venue is proper for the United States Court for the Southern District of Florida because

       Plaintiff was employed in the Southern District of Florida by Defendants, which at all material

       times conducted, and continues to conduct, business in the Southern District of Florida, and

                                                   1
Case 1:20-cv-25208-KMW Document 1 Entered on FLSD Docket 12/22/2020 Page 2 of 11




     because the acts that give rise to Plaintiff’s claims occurred within the Southern District of

     Florida and because Defendants are subject to personal jurisdiction there.

                                                 PARTIES

  4. Plaintiff was at all times relevant to this action, a resident Miami Dade County Florida, within

     the jurisdiction of this Honorable Court.

  5. During all times relevant to this Complaint, Plaintiff was employed by Defendants. Plaintiff

     was therefore an employee as defined by 29 U.S.C. § 203(e).

  6. Defendant JMN CLEANING is a corporation organized and existing under and by virtue of

     the laws of Florida and registered to do business within Florida. Defendant has its principal

     place of business in Miami, Florida. Defendant has, at all times material hereto, conducted

     substantial and continuous business within Miami Dade County, and is subject to the laws of

     the United States and the State of Florida.

  7. Defendant JMN CLEANING is an “employer” as defined by 29 U.S.C. § 203(d) and (s)(1), in

     that it has employees engaged in commerce or in the production of goods for commerce or that

     has employees handling, selling, or otherwise working on goods or materials that have been

     moved in or produced for commerce by any person.

  8. Specifically, JMN CLEANING provides a variety of commercial cleaning services including

     but not limited to: janitorial cleaning services, post-construction cleaning services and floor

     stripping and waxing.

  9. At all times material to this Complaint, Defendant JMN CLEANING has had two (2) or more

     employees who have regularly sold, handled, or otherwise worked on goods and/or materials

     that have been moved in or produced for commerce which as employees subject to the

     provisions of the FLSA, 29 U.S.C. § 207.



                                                   2
Case 1:20-cv-25208-KMW Document 1 Entered on FLSD Docket 12/22/2020 Page 3 of 11




  10. Plaintiff’s work for Defendants was actually in or so closely related to the movement of

     commerce while he worked for Defendants that Plaintiff is covered under the FLSA through

     individual coverage, as Plaintiff regularly and recurrently used the instrumentalities of

     interstate commerce. More specifically, Plaintiff regularly performed functions with clients

     across state lines utilizing telephones, computers, machinery, materials, and supplies.

  11. Defendant JMN CLEANING upon knowledge and belief, has gross revenue which exceeds

     $500,000 for each of the past three (3) years and utilizes goods in the flow of commerce across

     state lines.

  12. Defendant, SUAREZ is a corporate officer of, and exercised operational control over the

     activities of, corporate Defendant, JMN CLEANING.

  13. Defendant SUAREZ acted directly in the interest of his company, JMN CLEANING, as the

     president. Upon all available information, SUAREZ controlled the manner in which Plaintiff

     performed his work and the pay he was to receive.

  14. Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth above

     together with attorneys’ fees, costs and damages.

  15. All conditions precedent for the filing of this action before this Court have been previously

     met, including the exhaustion of all pertinent administrative procedures and remedies.


          PLAINTIFF’S FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

  16. Plaintiff is a non-exempt employee of Defendants and is subject to the payroll practices and

     procedures set forth hereinafter, and who worked in excess of forty (40) hours during one or

     more workweeks within three (3) years of the filing of this complaint.

  17. Specifically, Plaintiff performed work for Defendants as a laborer from on or about August 15,

     2019 through on or about October 19, 2020.


                                                  3
Case 1:20-cv-25208-KMW Document 1 Entered on FLSD Docket 12/22/2020 Page 4 of 11




  18. During the course of his employment with Defendants, Plaintiff regularly worked between 50–

      60 hours per work week.

  19. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

      in that Plaintiff performed services for Defendants for which no provision was made to

      properly pay for those hours worked over forty (40) in a given workweek.

  20. Plaintiff was not paid at the proper overtime rate for hours worked in excess of forty (40) each

      week, as proscribed by the laws of the United States and the State of Florida.

  21. Defendants knew that Plaintiff was working overtime, and that Federal law requires employees

      to be compensated at time and one-half per hour for overtime pay.1

  22. Defendants maintained complete control over the hours Plaintiff worked and the pay he was

      to receive.

  23. Throughout Plaintiff’s employment, Plaintiff regularly and repeatedly complained and/or objected

      the Defendant’s failure to properly pay overtime wages.

  24. Approximately a week before his termination, Plaintiff again complained to Suarez about not

      being compensated at time and half for the overtime hours. SUAREZ told him they could

      talk about that at a later day.

  25. On or about October 19, 2020 Plaintiff was terminated by SUAREZ.

  26. The temporal proximity of Plaintiff’s complaints regarding the improper pay and his termination

      creates the presumption that Defendants retaliated against Plaintiff for attempting to exercise his

      rights under the law.

  27. Upon information and belief, Defendants’ reason for termination (if any) is pretextual.




  1
   Upon information and belief, Defendants have been previously sued for violations of federal wage law and
  nevertheless continue to still violate the law.

                                                         4
Case 1:20-cv-25208-KMW Document 1 Entered on FLSD Docket 12/22/2020 Page 5 of 11




  28. Plaintiff has retained the undersigned firm to prosecute this action on his behalf and has agreed

     to pay it a reasonable fee for its services.

  29. Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the prevailing party in

     this action.

                                    COUNT I
                 VIOLATION OF FLSA/OVERTIME against JMN CLEANING

  30. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 29 of

     this complaint as if set out in full herein.

  31. This action is brought by Plaintiff to recover from Defendant unpaid overtime compensation,

     as well as an additional amount as liquidated damages, costs, and reasonable attorney’s fees

     under the provisions of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29

     U.S.C. § 207.       29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any of his

     employees… for a work week longer than 40 hours unless such employee receives

     compensation for his employment in excess of the hours above-specified at a rate not less than

     one and a half times the regular rate at which he is employed.”

  32. Since the commencement of Plaintiff's employment, Defendant has willfully violated the

     provisions of § 7 of the Act [29 U.S.C. § 207] by employing employees engaged in commerce

     for workweeks longer than forty (40) hours without compensating him for all hours worked in

     excess of forty (40) hours at a rate not less than one and one half times his regular rate.

  33. Specifically, Plaintiff regularly worked between 45-60 hours during each work week in which

     he was employed but he was not compensated at time and a half for the hours worked over

     forty (40) hours.

  34. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

     week longer than 40 hours unless such employee receives compensation for his employment

                                                    5
Case 1:20-cv-25208-KMW Document 1 Entered on FLSD Docket 12/22/2020 Page 6 of 11




     in excess of the hours above-specified at a rate not less than one and a half times the regular

     rate at which he is employed.”

  35. JMN CLEANNING is and was, during all times hereafter mentioned, an enterprise engaged

     in commerce or in the production of goods for commerce as defined in §§ 3 (r) and 3(s) of the

     FLSA, 29 U.S.C. § 203(r) and 203(s). JMN CLEANNING’s business activities involve those

     to which the Fair Labor Standards Act applies.

  36. The Plaintiff’s work for JMN CLEANNING likewise affects interstate commerce.

  37. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

     of the Act, 29 U.S.C. § 213(a), in that he was neither bona fide executive, administrative, or

     professional employees. Plaintiff performed manual labor tasks and did not have decision-

     making authority.

  38. JMN CLEANNING has knowingly and willfully failed to pay Plaintiff at time and one half of

     his regular rate of pay for all hours worked in excess of forty (40) per week between the

     relevant time period.

  39. By reason of the said intentional, willful and unlawful acts of JMN CLEANNING, Plaintiff

     has suffered damages plus incurring costs and reasonable attorneys' fees.

  40. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

  41. JMN CLEANNING never posted any notice, as required by the Fair Labor Standards Act and

     Federal Law, to inform employees of their federal rights to overtime and minimum wage

     payments.

  42. As a result of JMN CLEANNING's willful violations of the Act, Plaintiff is entitled to

     liquidated damages.




                                                 6
Case 1:20-cv-25208-KMW Document 1 Entered on FLSD Docket 12/22/2020 Page 7 of 11




  43. Plaintiff has retained the undersigned counsel to represent him in this action, and pursuant to

     29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from JMN CLEANNING.


  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant JMN

  CLEANNING:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             wage and overtime compensation for hours worked in excess of forty (40) weekly, with

             interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                     COUNT II
                     VIOLATION OF FLSA/OVERTIME against SUAREZ

  44. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 29 of

     this complaint as if set out in full herein.

  45. At the times mentioned, Defendant SUAREZ was, and is now, a corporate officer of corporate

     Defendant, JMN CLEANING SERVICES.

  46. Defendant SUAREZ was an employer of Plaintiff within the meaning of Section 3(d) of the

     “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that SUAREZ acted directly in the




                                                    7
Case 1:20-cv-25208-KMW Document 1 Entered on FLSD Docket 12/22/2020 Page 8 of 11




     interests of Defendant JMN CLEANING SERVICES in relation its employees including

     Plaintiff.

  47. Specifically, SUAREZ supervised Plaintiff, determined company payroll decisions, and

     maintained the right to hire and fire Plaintiff during all pertinent times hereto.

  48. Defendant SUAREZ had operational control of the business and is thus jointly liable for

     Plaintiff’s damages.

  49. Defendant SUAREZ willfully and intentionally refused to properly pay Plaintiff wages as

     required by the law of the United States as set forth above and remains owing Plaintiff these

     wages since the commencement of Plaintiff’s employment with SUAREZ as set forth above.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant SUAREZ:


         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

             compensation for hours worked in excess of forty (40) weekly, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                      COUNT III
                         FLSA RETALIATION against JMN CLEANING

  50. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 29 of

     this complaint as if set out in full herein.

  51. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

     manner discriminate against any employee because such employee has filed any complaint or

                                                    8
Case 1:20-cv-25208-KMW Document 1 Entered on FLSD Docket 12/22/2020 Page 9 of 11




     instituted or caused to be instituted any proceeding under or related to this Act, or has testified

     or is about to testify in any such proceeding, or has served or is about to serve on an industry

     committee.”

  52. JMN CLEANNING’s conduct as set forth above constitutes a violation of the FLSA’s anti-

     retaliation provisions.

  53. The motivating factor that caused Plaintiff’s termination as described above was Plaintiff’s

     complaint for payment of his earned wages.

  54. Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff has

     been damaged.

  WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant JMN

  CLEANING:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Enter judgment against the Defendant for all back wages from the date of discharge to

             the present date and an equal amount of back wages as liquidated damages, and;

         C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65

             years of age; and

         D. Enter an award against Defendant and award Plaintiff compensatory damages for

             mental anguish, personal suffering, and loss of enjoyment of life;

         E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

         F. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.




                                                   9
Case 1:20-cv-25208-KMW Document 1 Entered on FLSD Docket 12/22/2020 Page 10 of 11




                                         COUNT IV
                               FLSA RETALIATION against SUAREZ

   55. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 29 of

      this complaint as if set out in full herein.

   56. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

      manner discriminate against any employee because such employee has filed any complaint or

      instituted or caused to be instituted any proceeding under or related to this Act, or has testified

      or is about to testify in any such proceeding, or has served or is about to serve on an industry

      committee.”

   57. SUAREZ’ conduct as set forth above constitutes a violation of the FLSA’s anti-retaliation

      provisions.

   58. The motivating factor that caused Plaintiff’s termination as described above was Plaintiff’s

      complaint for payment of his earned wages.

   59. SUAREZ’ conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff has

      been damaged.

   WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;

          B. Enter judgment against the Defendant for all back wages from the date of discharge to

              the present date and an equal amount of back wages as liquidated damages, and;

          C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65

              years of age; and

          D. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

                                                     10
Case 1:20-cv-25208-KMW Document 1 Entered on FLSD Docket 12/22/2020 Page 11 of 11




         E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

         F. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.


                                           JURY DEMAND

                Plaintiff demands trial by jury of all issues triable as of right by jury.

   Dated December 22, 2020
                                                         Respectfully submitted,

                                                PEREGONZA THE ATTORNEYS, PLLC
                                                1414 NW 107th Ave,
                                                Suite 302
                                                Doral, FL 33172
                                                Tel. (786) 650-0202
                                                Fax. (786) 650-0200

                                                By: /s/Nathaly Saavedra
                                                Nathaly Saavedra, Esq.
                                                Fla. Bar No. 118315
                                                Email: nathaly@peregonza.com

                                                By: /s/Juan J. Perez
                                                Juan J. Perez, Esq.
                                                Fla. Bar No. 115784
                                                Email: juan@peregonza.com




                                                   11
